Title: To John Adams from Stephen Merrill, 7 April 1798
From: Merrill, Stephen
To: Adams, John


May it please the President,
Apl. 7th. 1798—


To be assured, that was I possessed of a thousand dollars, a certain prospect of gaining a thousand more could not have induced me to have troubled him in this manner for a moment. But, keen and exquisite distress has done that, which no pecuniary consideration whatever could have forced me to, were I in a more eligible condition—
After thus discovering the purport of this address, may I hope that a principle of benevolence may induce him to peruse the following short account of misfortunes which have forcibly urged me to take a measure, that nothing else could have suggested an Idea of.
It is now more than three years, since I was impelled by a principle, which I may say, is inherent in the nature of man, to advance his fortune; I advantured four thousand three Hundred dollars (it was my all) in the purchase of Land under an act, then, lately passed by the Government of Georgia, by which they sold the Lands they claimed on the Mississippii: thus becoming an inocent victim to the repacious Speculator. I say inocent, for I was in Masachusetts when I made the purchase, and knew not the fraud by which I was to be ruined. With a view to make the best advantage of what I supposed a valuable acquisition, I went immediately to explore the country where it lay, intending to improve my interest by my knowledge of the mathematics.
I need not relate the cruel disappointment I met, when the Law under which I purchased, was repealed by the succeeding Legislature of that State: To make the misfortune more compleat, I had purchased of an individual who has since gone to the western country on the Lakes of Canada—and thus deprived of the advantages those enjoyed who purchased in the first instance, of obtaining their money again of the State of Georgia.
What personal property I had with me, and the effects of more than two years uncasing industry in Georgia, I embarked last January for this City, while I came by Land. To make the measure of my misfortunes full, I lost my Horse by sickness; and my effects, even my Trunk of Cloths and a great part of my papers, I have not heard of since, I suppose them to be in the possession of the French—
Thus am I left destitute in this expenive City, I have not a dollar left, or a change of Cloths in Philadelphia.
I was early left, by reputable parents at haverhill in Massachusetts. After receiving a suitable education, I was in the employ of Colo. Moulton, of Hampton in N. Hampshire; brought up in the Mercantile Line, unused to manual labour, my condition is distressed indeed.
I have sought employ for several weeks, such as I could perform, but in vain. My sensibility has been wounded by being obliged to make known to a stranger, my distressed situation; and by whose benivolence only, I am reliev’d from almost desperation.
Knoing myself to be industrious, and capable of discharging the duties of several stations, could I obtain any one. I pledge myself that my integrity should not be doubted after a suitable trial.
Were there any vacancy for a Clerk in any office under the government of the United states—any Office either civil or Military in the service of my Country, even if in a very subordinate station, I must and would be thankful for it. Having no ground of hope, of obtaining aid sufficient to begin trade again, I have only my merit to depend upon; could I at first obtain the countinance of my superiors—the consideration alone, would be a pledge for my exertions.
Being sensible how little reason I should have to expect such an address would have the desired effect, unless accompanied by powerful interest, I was loth to risque the neglect or refusal of those who are in a state of subordination themselves—
And Sir, I am fully sensible that for any one to solicit your attention for a moment, to the prayers of an individual, when you have the concerns of a great Nation to attend to, is such a manifest impriety as nothing could be a sufficient apology for, unless such reasons as I have given above would be accepted; I can only beg they may be on this Occation. Could I obtain  relief in any shape, at your Hands I should, as I  forever pray, for the best of Heavens Blessings, to be showered on you.

Stephen Merrill
I will call at the sign of the White Horn, George Weeds Tavern, in high street on monday next at 10 OClock A.M. and be thankful for any answer that may be left there, to this petition—S.M.—